Citation Nr: 1302518	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to May 17, 2010, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active service from March 1974 to February 1976 and from February 1977 to February 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The case was previously before the Board in December 2011, when it was remanded for additional development and adjudication.  


FINDING OF FACT

In December 2012, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of all issues remaining on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an initial disability rating for PTSD in excess of 50 percent prior to May 17, 2010, and in excess of 70 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of the appeal for TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In December 2012 the Veteran submitted a letter indicating that he desired to withdraw his appeal with respect to all issues in appellate status.  Accordingly, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.


ORDER

The appeal for entitlement to initial disability rating for PTSD in excess of 50 percent prior to May 17, 2010, and in excess of 70 percent thereafter, is dismissed.

The appeal for entitlement to TDID is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


